Citation Nr: 0603574	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for plantar fasciitis of 
the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The appellant had verified active duty for training from 
August 1967 to December 1967 in the Massachusetts Air 
National Guard, plus unverified periods of active duty for 
training and inactive duty training until he was discharged 
in July 1978.  He may be characterized as a veteran as he has 
a service connected disorder.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDING OF FACT

The objective medical evidence of record fails to support the 
veteran's contention that his currently diagnosed plantar 
fasciitis of the left foot is related to his military 
service, or event or occurrence therein.


CONCLUSION OF LAW

Plantar fasciitis of the left foot was not incurred during a 
period of active duty for training or inactive duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005)) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him a 
comprehensive VA examination addressing his claimed disorder.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in March 2003, prior to the RO's 
rating decision.  This letter notified the veteran that he 
needed to provide additional pertinent treatment records, 
that he would be scheduled for a VA examination, that the VA 
would try to obtain private medical records on behalf of the 
veteran, and that the RO had received new evidence from a 
private physician.  The May 2003 rating decision and the 
December 2003 statement of the case advised the veteran of 
the pertinent laws and regulations and the evidence 
considered in this case.

All of the above notice documents must be read in the context 
of prior, relatively contemporaneous communications from the 
RO.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.	Factual Background and Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training, or granted for a 
disability resulting from an injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. § 
101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.  

Service-connected disability compensation may be paid only to 
a veteran.  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including "active duty" and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training.  As noted above, the veteran performed active duty 
for training in the Massachusetts Air National Guard from 
August 1967 to December 1967 and also had unverified periods 
of active duty for training and periods of inactive duty 
training until his discharge in July 1978.

Thus, with respect to the veteran's Air National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training, or 
heart attack, cardiac arrest, cerebrovascular accident, or an 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. 
§§ 3.6, 3.303, 3.304.  Service connection is generally not 
legally merited when a disability incurred on inactive duty 
training results from a disease process.  See, e.g., Brooks 
v. Brown, 5 Vet. App. 484, 487 (1993).

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Service medical records reveal that when examined for 
enlistment in May 1967 a left foot problem was not disclosed.  
An August 1967 clinical record reflects that the veteran 
complained of pain in his left foot after running for two 
days.  A physical exam was negative, and the absence of edema 
or tenderness was noted.  The veteran had no pain when moving 
the foot.  Clinical impression was deferred.  A September 
1967 clinical record shows that the veteran complained again 
about pain in the left foot, but x-rays were negative for any 
injury.  Pain in the instep area of the foot was diagnosed.  
There are no further complaints about the left foot in the 
veteran's service medical records.  For example, the veteran 
denied any foot trouble when periodically examined while in 
the Reserves and a foot abnormality was not reported in June 
1971, July 1972, August 1973, September 1975, July 1976, and 
August 1977.

Post service, a January 1997 private medical record from 
E.S., D.P.M. noted that the veteran complained of trauma to 
the left heel area as a result of a service-related injury 
while running, and that this condition had existed for more 
than 10 years.  Dr. E.S. said that the veteran had been 
diagnosed with plantar fasciitis for the left foot and a 
calcaneal spur.

In November 2002, Dr. E.S said that the veteran was diagnosed 
with left foot disorder of plantar fasciitis, bursitis and a 
left heel spur which were related to the veteran's condition 
for which he was treated in 1967.  There is no mention 
whether the podiatrist had ever reviewed the veteran's claims 
file.

The veteran underwent a VA examination in April 2003.  The 
examining podiatrist related that the veteran complained of a 
painful left heel that he developed in 1967 while in basic 
training while out on a run.  The examiner reported the 
veteran related that since the injury he had undertaken 
treatments for his heel, such as cortisone shots, physical 
therapy and orthotics changed twice a year, and that as a 
postal carrier for 30 years he had been limited to 4 hours 
work per day because of his heel pain.  The examiner 
diagnosed classic plantar fasciitis apparently dating back 36 
years.  He opined that this condition appeared to have been 
instigated during the veteran's run during basic training in 
August 1967.  

Although the evidence shows that the veteran currently has 
plantar fasciitis, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  The contemporaneous clinical 
records reflect that his left foot was normal throughout 
military duty, except for the acute treatment rendered in 
1967.  Significantly, repeated examinations subsequent to 
that treatment revealed no abnormality of the left foot.  
Moreover, when given the opportunity to complain of problems, 
no pertinent complaints were recorded.  

The first post service evidence of record of plantar 
fasciitis is from 1997, thirty years after the veteran's 
release from active duty for training in December 1967 and 
nearly twenty years from his release from reserve duty.  
Initial recorded history at that time reflected a 10 year 
history of problems.  A lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the examining VA podiatrist opined in March 2003 
that the veteran's plantar fasciitis appeared to have been 
instigated back in 1967, when the veteran was on a run while 
on active duty for training, the service medical records 
undermine such an opinion.  Entries in the service medical 
records dated from 1967 to 1978 reveal no complaints or 
treatments on the left foot, except for two complaints of 
pain for a sore instep in the late summer of 1967.  As noted, 
subsequent examinations failed to reveal chronic or 
continuing pathology.  Both the VA examiner's report of April 
2003 and the clinical records of Dr. E.S. in the claims file 
show mere recitations of the veteran's self-reported history.  
Such evaluations lack any probative value as a medical 
evaluation of whether the veteran incurred plantar fasciitis 
while in military service, especially when such evidence is 
contradicted by the medical evidence in the service medical 
records.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  See also Goodsell v. 
Brown, 5 Vet. App. 36, 42 (1993) (Board must evaluate the 
credibility and probative value of physicians' statements).

The veteran is certainly capable of providing evidence of 
symptomatology, but a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Robinnette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994)  Here, the preponderance of 
the probative and objective medical evidence now of record 
militates against a finding that the veteran has plantar 
fasciitis related to duty or any incident therefor.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
plantar fasciitis must be denied.


ORDER

Service connection for plantar fasciitis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


